Title: From Benjamin Franklin to Deborah Franklin, 23 May 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, May 23. 1767
I wrote to you a few days ago by Mr. Odell a young Clergyman, appointed to the Mission of Burlington, who goes by way of New York; and I purpose writing again per Capt. Egdon, who sails in a few days.
As the Packet was late coming hither, I was told by the Secretary of the Post Office that she would not be dispatch’d till the second Saturday of June: But I have just now heard that that Resolution is alter’d, and that the Mail will be dispatch’d to night. So I just write these Lines to let you know I am well.
Acquaint my Friends that they will hear from me per Egdon— My Respects to them.
My Love to Sally: In answer to what was written to me by you, and by her, and Mr. Bache, I wrote particularly to every one by Mr. Odell, that I left the Matter to you and her Brother, for at this Distance I could neither make any Enquiries into his Character and Circumstances, nor form any Judgment, And as I was in doubt whether I should be able to return this Summer, I would not occasion a Delay of her Happiness if you thought the Match a proper one.
Mrs. Stevenson and our Polly send their Love to you and Sally. As does Mr. and Mrs. Strahan. Mr. and Mrs. West are well and desired me to remember them to you. Sally Franklin presents her Duty. Remember me kindly to Nanny. Mrs. Stevenson desires the same, and says she is providing the Things Nanny wrote for, which will be sent by Egdon. I sent Sally in a Box per Mr. Odell two Summer Hats. I am, my dear Debby, Your ever loving Husband
B Franklin
My Respects to Mr. Foxcroft and acquaint him that I receiv’d the Bill of £50 and shall write him per next Ship.
